 




EXHIBIT 10.1




PORTIONS HEREIN IDENTIFIED BY [*****] HAVE BEEN EXCLUDED  FROM THIS EXHIBIT
BECAUSE THE EXCLUDED  INFORMATION IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.




Grant ID: DP160012

PI/PD/CR: Jeff Hutchins

No Cost Extension with Attachment F




[htbx_ex10z1002.gif] [htbx_ex10z1002.gif]




As indicated by the signatures below, the INSTITUTE and the RECIPIENT agree to
the following amendments to the CPRIT Contract:

Original Contract End Date: 31 May 2019

Current Contract End Date: 31 May 2019

Proposed Contract End Date: 30 Nov 2019

Justification: [*****].

Contract Document F: Parties hereby agree that the RECIPIENT is granted a
six-month extension of time from the date of the original

contract termination date reflected in Section 2.03 of the Contract, for
purposes of concluding the approved scope of work as authorized by

the Contract. Accordingly, the May 31, 2019 termination date is deleted in
Section 2.03 and replaced with November 30, 2019. All terms

and conditions of the Contract continue during the extension period. Parties
agree that this extension is a “no-cost” extension and approval of

this amendment does not approve, grant or confer additional grant funds in
excess of the amount originally awarded.

Description: The May 31, 2019 termination date is deleted in Section 2.03 and
replaced with November 30, 2019.

RECIPIENT

Pelican Therapeutics

ASO Name: Jasuja, Rahul

Submitted Date: 06 Mar 2019

INSTITUTE

Cancer Prevention & Research

Institute of Texas

CEO Name: Roberts, Wayne

Approved Date: 12 Apr 2019






